DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Myers on 09/06/2022.
The application has been amended as follows: 
In claim 1, line 30, immediately after “wherein R8, R9, R10, and R11 each independently have the same meaning as the groups R1 to R5”, insert “, or R8 and R9 together form a lactone group”.

Election/Restrictions
Claims 1-2. 5-13, 16-18, and 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15 and 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Gorodisher et al. (US 2015/0045528 A1, cited in IDS) renders obvious all of the limitations of claim 1, as explained in the previous Office action, except wherein the hardener component, when present with an epoxy resin component comprising at least one hardenable epoxy resin, is capable of curing at a temperature of at most 40°C. Although Gorodisher teaches that in examples [0101], their benzoxazine/epoxy/amine adducts [0011, 0024] exhibited an onset of cure at a temperature of 90, 50, 86, 102, 94, 101, 50, or 48 ° C, exhibited a peak temperature during cure of 133, 125, 129, 137, 133, 133, 124, or 121 ° C, exhibited an onset of cure at a temperature of 74 or 76 ° C in the presence of Nacure 7231, exhibited a peak temperature during cure of 123 or 104 ° C in the presence of Nacure 7231, exhibited a onset of cure at a temperature of 67 or 64 ° C in the presence of p-TsOH, and exhibited a peak temperature during cure of 120 or 114 ° C in the presence of p-TsOH [0101], wherein Nacure 7231 is a superacid catalyst for thermally initiated cationic polymerization, including fast cure of epoxy resins, and p-TsOH is p-toluene sulfonic acid [0070], and that it is possible to push the cure peak close to 80° C with the addition of a superacid [0050], Gorodisher’s temperatures for curing are above the claimed temperature of at most 40°C, which means that Gorodisher’s benzoxazine/epoxy/amine adducts would not necessarily be capable of curing at a temperature of at most 40°C when present with an epoxy resin component comprising at least one hardenable epoxy resin. Also, Gorodisher does not teach or suggest that their benzoxazine/epoxy/amine adducts would necessarily be capable of curing at a temperature of at most 40°C when present with an epoxy resin component comprising at least one hardenable epoxy resin. Furthermore, Gorodisher’s benzoxazine/epoxy/amine adducts would not inherently be capable of curing at a temperature of at most 40°C when present with an epoxy resin component comprising at least one hardenable epoxy resin because Gorodisher teaches that the benzoxazine/epoxy/amine adducts [0011, 0024] further have the characteristic group resulting from the ring opening of an epoxy group with an amine compound [0024], wherein the benzoxazine/epoxy/amine adducts [0011, 0024] further comprise the formula 
    PNG
    media_image1.png
    272
    581
    media_image1.png
    Greyscale
 [0051]. The specification of the instant application does not recite such a compound, and the epoxy group in Gorodisher’s compound would have affected an ability of Gorodisher’s benzoxazine/epoxy/amine adducts to be cure at a temperature of at most 40°C when present with an epoxy resin component comprising at least one hardenable epoxy resin.
Since claim 10 recites a multi-component epoxy resin material comprising the hardener component according to claim 1, and since claim 1 is allowed, claim 10 is also allowed.
Since claim 14 recites a method for chemical fastening comprising applying the multi-component epoxy resin material according to claim 10, and since claim 10 is allowed, claim 14 is also allowed.
Since claim 15 recites a method of accelerating curing of an epoxy resin material comprising producing an epoxy resin material comprising the hardener component according to claim 1, and since claim 1 is allowed, claim 15 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767